This Office Action is in response to the amendment filed on May 17, 2022.  That amendment has been entered.

Claims 12-18 are withdrawn from further consideration.

Claims 1, 3, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (newly cited United States Patent Application Publication 2021/0193916).    
As to independent claim 1, Liu discloses a conductive bridge random access memory (see the entire reference, including the Fig. 49 disclosure), comprising:  a bottom electrode 2451 disposed on a substrate 2310; an inter-metal dielectric disposed above the bottom electrode, wherein the inter-metal dielectric comprises a first dielectric layer 4621/4622 disposed on the bottom electrode and a second dielectric layer 4605 disposed on the first dielectric layer; a resistance switching assembly 4601/4802 disposed on the bottom electrode and positioned in the inter-metal dielectric, the resistance switching assembly has a reverse T-shape cross-section, wherein the resistance switching assembly comprises:  a first resistance-switching layer 4601 disposed on the bottom electrode; and a second resistance-switching layer 4802 disposed on the first resistance-switching layer, wherein an area of an upper surface of the second resistance-switching layer 4802 is larger than an area of a lower surface of the second resistance-switching layer 4802, wherein the area of the lower surface of the second resistance-switching layer 4802 is smaller than an area of an upper surface of the first resistance-switching layer 4601, wherein the first resistance-switching layer 4601 is disposed in the first dielectric layer 4621/4622, and wherein the second resistance-switching layer 4802 is disposed in the second dielectric layer 4605; and a top electrode 4952 disposed on the resistance switching assembly and the inter-metal dielectric.
As to dependent claim 3, an area of a lower surface of Liu’s first resistance-switching layer 4601 is larger than the area of the lower surface of Liu’s second resistance-switching layer 4802.
As to dependent claim 6, Liu’s first dielectric layer 4621/4622 and its second dielectric layer 4605 are made of different materials (page 10, paragraph [0098]), and the second dielectric layer has better barrier properties than the first dielectric layer for stopping diffusion of metal ions.
As to dependent claim 7, Liu’s first dielectric layer 4621/4622 comprises silicon carbonitride, silicon carbide, silicon nitride, silicon oxide or a combination thereof (page 10, paragraph [0098]), and the second dielectric layer 4605 comprises silicon carbonitride, silicon carbide, silicon nitride, or a combination thereof (page 10, paragraph [0098]).
As to dependent claim 8, an area of a lower surface of Liu’s first resistance-switching layer 4601 is equal to or smaller than a top surface of the bottom electrode 2451.
As to dependent claim 9, Liu’s memory further comprises an interlayer dielectric (ILD) 2411/2412 disposed on the substrate 2310 and surrounding the bottom electrode 2451, wherein the inter-metal dielectric is disposed above the interlayer dielectric.
As to dependent claim 11, Liu’s memory comprises a plurality of memory cells (page 1, paragraph [0014]). 

Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814